SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to PLANTATION LIFECARE DEVELOPERS, INC. (Exact name of registrant as specified in its charter) Delaware 16-1614060 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Indemnification No.) 7325 Oswego Road, Liverpool, NY 13090 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (315) 451-4889 Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, par value $0.004 Securities to be registered pursuant to Section 12(g) of the Act: The number of shares outstanding of each of the Registrant’s classes of common stock, as of December 31, 2009 is 35,000,000 shares, all of one class, $.004 par value per share. Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act Yes ¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.
